Order entered December 31, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00761-CR

                             DAVID LEE MORALES, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F15-56719-I

                                           ORDER
       Before the Court is appellant’s December 28, 2018 second motion for extension of time

to file his brief. We GRANT the motion and ORDER appellant’s brief due on or before January

30, 2019. Appellant is cautioned that further requests for extensions may result in the appeal

being abated for a hearing under rule 38.8(c). See TEX. R. APP. P. 38.8(c)(3).


                                                      /s/   LANA MYERS
                                                            JUSTICE